UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Provident Bancorp, Inc. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities) 74383X 109 (CUSIP Number) Edward Quint, Esq. Luse Gorman, PC 5335 Wisconsin Avenue, N.W. Suite 780 Washington, D.C.20015 (202) 274-2000 (Name, Address, Telephone number of Person Authorized to Receive Notices and Communications) July 15, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] (Continued on following pages) Page 1 of 6 Pages CUSIP NO. 74383X 109 13D Page 2 of 6 Pages 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Provident BancorpEIN: 04-3497374 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS PURSUANTTO ITEMS 2(D) OR 2(e)[] Not Applicable 6. CITIZENSHIP OR PLACE OF ORGANIZATION Massachusetts 7. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH SOLE VOTING POWER 8. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH SHARED VOTING POWER -0- 9. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH SOLE DISPOSITIVE POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH SHARED DISPOSITIVE POWER -0- CUSIP NO. 74383X 109 13D Page 3 of 6 Pages AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53% TYPE OF REPORTING PERSON HC Item 1.Security and Issuer The securities as to which this Schedule 13D (“Schedule”) relates are shares of common stock, no par value per share (“Common Stock”), of Provident Bancorp, Inc., a Massachusetts corporation (the “Issuer”).The address of the Issuer’s principal executive office is 5 Market Street, Amesbury, Massachusetts 01913. Item 2.Identity and Background This Schedule is filed on behalf of Provident Bancorp, a Massachusetts-chartered mutual holding company (the “Company”).The Company’s principal business is the ownership of the majority of the Issuer’s shares of Common Stock.The business address of the Company is 5 Market Street, Amesbury, Massachusetts 01913. Pursuant to General Instruction C of Schedule 13D, the following information is being provided with respect to each executive officer and director of the Company (“Insiders”): Directors and Executive Officers Name Occupation David P. Mansfield President, Chief Executive Officer and Director of the Company Carol L. Houle Executive Vice President and Chief Financial Officer of the Company John K. Bosen Director; Attorney Frank G. Cousins, Jr. Director; Sheriff Charles R. Cullen Director; Retired President and Chief Executive Officer of the Company Robert A. Gonthier, Jr. Director; Retired Laurie H. Knapp Director; Certified Public Accountant Richard L. Peeke Director; Retired Wayne S. Tatro Director; Retired CUSIP NO. 74383X 109 13D Page 4 of 6 Pages (d) During the past five years, neither the Company nor any of the Insiders have been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, neither the Company nor any of the Insiders have been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or a finding of any violation with respect to such laws. (f) All of the Insiders are U.S. citizens. Item 3.Source and Amount of Funds or Other Consideration The Issuer was formed in August 2011 for the purpose of becoming the holding company for The Provident Bank (the “Bank”) and the Company was formed in January 2000 for the purpose of becoming the mutual holding company parent of the Bank. On July 15, 2015, pursuant to the Plan of Stock Issuance, as amended (the “Plan”), 5,034,323 shares of Common Stock of the Issuer were issued to the Company, 4,274,425 shares of Common Stock of the Issuer were sold for $10.00 per share to depositors of the Bank and other purchasers (the “Stock Offering”) and 189,974 shares of Common Stock of the Issuer were issued to a charitable foundation. Item 4.Purpose of Transaction The primary purpose of the Issuer’s Stock Offering was to allow the Issuer and theBank to grow through expanded operations.In addition, the Stock Offering gives the Bank and the Issuer greater flexibility to structure and finance the expansion of operations.Because the Issuer only issued a minority of its common stock for sale in the Stock Offering, the Bank’s mutual form of ownership and its ability to remain an independent savingsbankand to provide community-oriented financial services is expected to be preserved. However, while the Company intends to exercise its rights as majority stockholder, neither the Company nor the Insiders currently have any plans or proposals which relate to or would result in:(a)the acquisition by any person of additional securities of the Issuer or the disposition of securities of the Issuer; (b)an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c)a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d)any change in the present Board of Directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e)any material change in the present capitalization or dividend policy of the Issuer; (f)any other material change in the Issuer’s business or corporate structure; (g)changes in the Issuer’s charter or bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h)causing a class of securities of the Issuer to CUSIP NO. 74383X 109 13D Page 5 of 6 Pages be delisted from a national securities exchange or to cease to be authorized or quoted in an inter-dealer quotation system of a registered national securities association; (i)a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Exchange Act; or (j)any action similar to any of those enumerated above. In the future, the Company and/or the Insiders may determine to purchase additional shares of the Issuer’s common stock (or other securities of the Issuer) or the Company and/or the Insiders may determine to sell shares of the Issuer’s Common Stock.Any such determination will depend on a number of factors, including market prices, the Issuer’s prospects and alternative investments. Item 5.Interest in Securities of the Issuer a.As of July 15, 2015, the Company directly and beneficially owned 5,034,323 shares of the Issuer’s Common Stock, which represented 53% of the issued and outstanding shares of Common Stock on such date. b.The Company has the sole power to vote and the sole power to dispose of the shares of Common Stock it owns. c.Other than the issuance to the Company of the shares of Issuer’s Common Stock as of July 15, 2015, the Company has not effected any transaction in the Issuer’s Common Stock within the past 60 days. d.No person or entity other than the Company has the right to receive, or the power to direct the receipt of, dividends from, or the proceeds from the sale of, the shares of the Issuer’s Common Stock reported in this Schedule. e.Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer As of the date of this Schedule, neither the Company nor any of the Insiders is a party to any contract, arrangement, understanding or relationship among themselves or with any other person with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the Common Stock, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, the giving or withholding of proxies, or otherwise subject to a contingency the occurrence of which would give another person voting or investment power over the Common Stock. Item 7.Material to be Filed as Exhibits None. CUSIP NO. 675607 105 13D Page 6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of the knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this Statement on Schedule 13D is true, complete and correct. PROVIDENT BANCORP Date: July 21, 2015 By: /s/ David P. Mansfield David P. Mansfield President and Chief Executive Officer
